Case 2:18-bk-20151-ER          Doc 1146 Filed 12/26/18 Entered 12/26/18 17:34:06                        Desc
                                 Main Document Page 1 of 12




                                                                         FILED & ENTERED

                                                                                  DEC 26 2018

                                                                             CLERK U.S. BANKRUPTCY COURT
                                                                             Central District of California
                                                                             BY gonzalez DEPUTY CLERK




                            UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      LOS ANGELES DIVISION
 In re: Verity Health System of California, Inc.,
                                                    Lead Case No.:      2:18-bk-20151-ER
 et al.,
                                                    Chapter:            11
              Debtors and Debtors in Possession.
 ☒Affects All Debtors                               MEMORANDUM OF DECISION
                                                    OVERRULING OBJECTIONS OF THE
 ☐ Affects Verity Health System of California, Inc.
                                                    CALIFORNIA ATTORNEY GENERAL TO
 ☐ Affects O’Connor Hospital
                                                    THE DEBTORS’ SALE MOTION
 ☐ Affects Saint Louise Regional Hospital
 ☐ Affects St. Francis Medical Center               Jointly Administered With:
 ☐ Affects St. Vincent Medical Center                Case No. 2:18-bk-20162-ER;
 ☐ Affects Seton Medical Center                      Case No. 2:18-bk-20163-ER;
 ☐ Affects O’Connor Hospital Foundation              Case No. 2:18-bk-20164-ER;
 ☐ Affects Saint Louise Regional Hospital            Case No. 2:18-bk-20165-ER;
   Foundation                                        Case No. 2:18-bk-20167-ER;
 ☐ Affects St. Francis Medical Center of Lynwood     Case No. 2:18-bk-20168-ER;
   Medical Foundation                                Case No. 2:18-bk-20169-ER;
 ☐ Affects St. Vincent Foundation                    Case No. 2:18-bk-20171-ER;
 ☐ Affects St. Vincent Dialysis Center, Inc.         Case No. 2:18-bk-20172-ER;
 ☐ Affects Seton Medical Center Foundation           Case No. 2:18-bk-20173-ER;
 ☐ Affects Verity Business Services                  Case No. 2:18-bk-20175-ER;
 ☐ Affects Verity Medical Foundation                 Case No. 2:18-bk-20176-ER;
 ☐ Affects Verity Holdings, LLC                      Case No. 2:18-bk-20178-ER;
 ☐ Affects De Paul Ventures, LLC                     Case No. 2:18-bk-20179-ER;
 ☐ Affects De Paul Ventures - San Jose Dialysis,     Case No. 2:18-bk-20180-ER;
   LLC                                               Case No. 2:18-bk-20181-ER;

             Debtors and Debtors in Possession., Chapter 11 Cases.
                                                 Date:        December 19, 2018
                                                    Time:       10:00 a.m.
                                                    Location:   Ctrm. 1568
                                                                Roybal Federal Building
                                                                255 East Temple Street
                                                                Los Angeles, CA 90012
Case 2:18-bk-20151-ER             Doc 1146 Filed 12/26/18 Entered 12/26/18 17:34:06                             Desc
                                    Main Document Page 2 of 12


    To adjudicate objections asserted by the California Attorney General (the “Attorney
General”) to the Debtors’ motion for authorization to sell Saint Louise Regional Hospital (“St.
Louise”) and O’Connor Hospital (“O’Connor,” and together with St. Louise, the “Hospitals”) to
the County of Santa Clara (“Santa Clara”), the Court ordered the Debtors, the Attorney General,
Santa Clara, and the Official Committee of Unsecured Creditors (the “Committee”) to respond to
the Court’s Preliminary Findings and Conclusions (the “Preliminary Findings”).1 In the
Preliminary Findings, the Court stated that it intended to authorize the Debtors to sell the
Hospitals to Santa Clara, free and clear of certain conditions imposed by the Attorney General in
connection with a 2015 restructuring transaction, pursuant to §363(f)(1).2 Having reviewed the
briefing submitted in response to the Court’s order,3 the Court maintains its Preliminary
Findings, and for the reasons set forth below will authorize the Debtors to sell the Hospitals free
and clear of the conditions imposed by the Attorney General in connection with the 2015
restructuring transaction.

I. Background
    On August 31, 2018 (the “Petition Date”), Verity Health Systems of California (“VHS”) and
certain of its subsidiaries (collectively, the “Debtors”) filed voluntary petitions for relief under
Chapter 11 of the Bankruptcy Code. On August 31, 2018, the Court entered an order granting the
Debtors’ motion for joint administration of the Debtors’ Chapter 11 cases.4
    On October 31, 2018, the Court entered an order establishing auction procedures for the sale
of the Hospitals (the “Bidding Procedures Order,” and the motion for entry of the Bidding


1
  See Order Providing Notice of the Court’s Intent to Authorize the Debtors to Sell Hospitals Free and Clear of the
2015 Conditions Asserted by the California Attorney General [Doc. No. 1125] (the “Briefing Order”).
2
  Unless otherwise indicated, all “Civil Rule” references are to the Federal Rules of Civil Procedure, Rules 1–86; all
“Bankruptcy Rule” references are to the Federal Rules of Bankruptcy Procedure, Rules 1001–9037; all “Evidence
Rule” references are to the Federal Rules of Evidence, Rules 101–1103; all “LBR” references are to the Local
Bankruptcy Rules of the United States Bankruptcy Court for the Central District of California, Rules 1001-1–9075-
1; and all statutory references are to the Bankruptcy Code, 11 U.S.C. §§101–1532.
3
  The following papers were submitted in response to the Briefing Order:
1) County of Santa Clara’s Response to Order Providing Notice of the Court’s Intent to Authorize the Debtors to
     Sell Hospitals Free and Clear of the 2015 Conditions Asserted by the California Attorney General [Doc. No.
     1136];
2) Official Committee of Unsecured Creditors’ Response to the Court’s Order Providing Notice of the Court’s
     Intent to Authorize the Debtors to Sell Hospitals Free and Clear of the 2015 Conditions Asserted by the
     California Attorney General [Doc. No. 1137];
3) Debtors’ Response to Order Providing Notice of the Court’s Intent to Authorize the Debtors to Sell Hospitals
     Free and Clear of the 2015 Conditions Asserted by the California Attorney General [Doc. No. 1139];
4) Attorney General Response to the Court’s Preliminary Findings and Conclusions Re: Court’s Order Providing
     Notice of the Court’s Intent to Authorize the Debtors to Sell Hospitals Free and Clear of the 2015 Conditions
     Asserted by the California Attorney General [Doc. No. 1140];
     a) Notice of Errata Re: Attorney General’s Response Filed on December 24, 2018 [Doc. No. 1144];
5) Declaration of Douglas M. Press in Response to the Filing by the California Attorney General [Docket No.
     1140] and in Support of Entry of the Order (1) Approving Sale of Certain Assets to Santa Clara County Free
     and Clear of All Encumbrances; (2) Approving of Debtors’ Assumption and Assignment of Certain Unexpired
     Leases and Executory Contracts and Determining Cure Amounts and Approving of Debtors’ Rejection of Those
     Unexpired Leases and Executory Contracts Which Are Not Assumed and Assigned; (3) Waiving the 14-day
     Stay Periods Set Forth in Bankruptcy Rules 6004(h) and 6006(d); and (4) Granting Related Relief [Doc. No.
     1141] (the “Press Decl.”).
4
  Doc. No. 17.
Case 2:18-bk-20151-ER             Doc 1146 Filed 12/26/18 Entered 12/26/18 17:34:06                             Desc
                                    Main Document Page 3 of 12


Procedures Order, the “Bidding Procedures Motion”).5 Pursuant to an Asset Purchase Agreement
(the “APA”)6 dated October 1, 2018, Santa Clara was designated as the stalking horse bidder (the
“Stalking Horse Bidder”). The Bidding Procedures Order set a hearing on December 19, 2018 to
consider the Debtors’ motion for entry of an order (the “Sale Order”) approving the sale of the
Hospitals (the “Sale Motion,” and the hearing on the Sale Motion, the “Sale Hearing”). The
Debtors expect that the sale will close no earlier than February 28, 2019.
    The Hospitals were vigorously marketed by the Debtors’ investment banker, Cain Brothers, a
division of KeyBank Capital Markets, Inc. (“Cain”). Twenty-five parties executed non-
disclosure agreements and were granted access to a data room containing information about the
Hospitals.7 Cain sent a direct e-mail communication to over 170 interested potential purchasers
which contained key information about the Hospitals.8 Cain actively followed up with two
serious potential purchasers, assisting those parties with due diligence and making itself
available to answer questions.9 Notwithstanding these thorough marketing efforts, no party
emerged willing to place a bid for the Hospitals.10
    In 2015, the Debtors’ predecessor, Daughters of Charity Ministry Services Corporation
(“Daughters”), sought authorization from the Attorney General, pursuant to Cal. Corp. Code
§5914, to implement a System Restructuring and Support Agreement (the “Restructuring
Agreement”). The Attorney General approved the Restructuring Agreement, subject to various
conditions (each, a “Condition,” and collectively, the “Conditions”).11 O’Connor was subject to
21 Conditions; St. Louise was subject to 22 Conditions.
    Among other things, the Conditions require the Hospitals to maintain specified levels of
emergency services, intensive care services, cardiac services, and various other services. The
Conditions purport to be binding upon “any and all current and future owners” of the Hospitals. 12
    On October 10, 2018, the Attorney General filed an objection to the Bidding Procedures
Motion.13 The Attorney General objected to the Debtors’ proposal to sell the Hospitals free and
clear of the Conditions, contending that the Conditions remained binding upon any purchaser of
the Hospitals. The Court did not address the Attorney General’s objection when adjudicating the

5
  See Doc. No. 724 (Bidding Procedures Order) and Doc. No. 365 (Bidding Procedures Motion).
6
  The APA [Doc. No. 365, Ex. A] defines the assets being sold as follows: “all assets, businesses, real property,
personal property, equipment, supplies, software, contracts, leases, licenses/permits, books, records, offices,
facilities, and all other tangible and intangible property (a) whatsoever and wherever located that is owned, leased,
or used primarily in connection with the Businesses by a Hospital Seller, (b) located in Santa Clara County,
California that is owned, leased, or used primarily in connection with the Businesses by Verity Holdings, and (c)
whatsoever and wherever located that is owned, leased, or used by Verity primarily in connection with the
Businesses, in each case, except for the Excluded Assets.” APA at ¶1.8.
7
  Decl. of James M. Moloney [Doc. No. 1041] (the “Moloney Decl.”) at ¶6.
8
  Id. at ¶7.
9
  Id. at ¶¶7–8.
10
   Id. at ¶9.
11
   The Conditions are memorialized in documents captioned Conditions to Change in Control and Governance of
O’Connor Hospital and Approval of the System Restructuring and Support Agreement by and among Daughters of
Charity Ministry Services Corporation, Daughters of Charity Health System, Certain Funds Managed by
BlueMountain Capital Management, LLC, and Integrity Healthcare, LLC [Doc. No. 256, Ex. A, at 176–187] (the
“O’Connor Conditions”) and Conditions to Change in Control and Governance of Saint Louise Regional Hospital
and Approval of the System Restructuring and Support Agreement by and among Daughters of Charity Ministry
Services Corporation, Daughters of Charity Health System, Certain Funds Managed by BlueMountain Capital
Management, LLC, and Integrity Healthcare, LLC [Doc. No. 256, Ex. A, at 261–273] (the “St. Louise Conditions”).
12
   O’Connor Conditions at 176–77 and St. Louise Conditions at 261–62.
13
   Doc. No. 463.
Case 2:18-bk-20151-ER            Doc 1146 Filed 12/26/18 Entered 12/26/18 17:34:06                Desc
                                   Main Document Page 4 of 12


Bidding Procedures Motion, finding the objection to be premature. The Bidding Procedures
Order provided that the Attorney General’s objection was “preserved for the Sale Hearing and
may be raised at that time.”14
    On November 2, 2018, Santa Clara asked the Attorney General to provide clarification
regarding his position as to the applicability of certain of the Conditions.15 Santa Clara asserted
that its status as a government entity made it impossible to comply with certain Conditions
without violating its obligations under California law and the California Constitution. On
November 9, 2018, the Attorney General responded, advising that five of the Conditions would
not be enforced against Santa Clara.16 Specifically, the Attorney General waived enforcement of
Conditions requiring the Hospitals to furnish specified amounts of charity care and community
benefits, Conditions pertaining to pension obligations, and Conditions pertaining to the
composition of the Board of Trustees of each Hospital.
    On December 14, 2018, the Attorney General filed a response to the Debtors’ memorandum
in support of the Sale Motion (the “Response”).17 The Response provided:

        The California Attorney General does not object to the sale to the County of Santa Clara,
        in light of the conditions as clarified in the Attorney General’s November 9, 2018 letter to
        the County of Santa Clara and as may be subsequently further clarified or modified by
        the Attorney General. The Attorney General and the County are presently engaged in
        further discussions about the Conditions not addressed by the Attorney General’s
        November 9, 2018 letter, and as such, the Attorney General will continue to consider any
        further requests for clarification or modification presented by the County.

Response at 2.
    The APA provides that Santa Clara is not required to accept a Sale Order that does not
provide for the sale of the Hospitals free and clear of all liens, claims, and interests (including the
Conditions).18 The Attorney General’s Response did not state that the Attorney General objected
to sale of the Hospitals free and clear of the Conditions.
    At the Sale Hearing, the Attorney General stated that the Response was “inartfully drafted,”
and that the Attorney General did in fact object to sale of the Hospitals free and clear of the
Conditions. The Debtors and Santa Clara asked the Court to approve the sale free and clear of the
Conditions, asserting that the Attorney General had waived its objections and/or was estopped
from asserting such objections. Santa Clara’s counsel explained that in order for the County to be
able to proceed with the closing—anticipated to occur at the end of February 2019—it was
necessary for any uncertainty regarding the applicability of the Conditions to be immediately
resolved. Santa Clara stated that if an order providing for a sale free and clear of the Conditions
was not entered by the January 2, 2019 deadline set forth in the APA, it would be Santa Clara’s
position that a breach of the APA had occurred.




14
   Bidding Procedures Order [Doc. No. 724] at ¶3.
15
   Doc. No. 1066, Ex. 1.
16
   Doc. No. 1066, Ex. 2.
17
   Doc. No. 1066.
18
   APA at ¶6.2.6.
Case 2:18-bk-20151-ER             Doc 1146 Filed 12/26/18 Entered 12/26/18 17:34:06          Desc
                                    Main Document Page 5 of 12



II. Findings and Conclusions
A. The Attorney General Has Waived His Ability to Contest a Sale Free and Clear of the
Conditions
    “Waiver is the voluntary relinquishment of a known right or conduct such as to warrant an
inference to that effect. It implies knowledge of all material facts and of one’s rights, together
with a willingness to refrain from enforcing those rights.” Hauk v. JP Morgan Chase Bank USA,
552 F.3d 1114, 1119 (9th Cir. 2009). Waiver also occurs when a “party’s acts are so inconsistent
with an intent to enforce the right as to induce a reasonable belief that such right has been
relinquished.” Salyers v. Metro. Life Ins. Co., 871 F.3d 934, 938 (9th Cir. 2017).
    The Response filed by the Attorney General on December 14, 2018 waived the Attorney
General’s right to object to a sale free and clear of the Conditions. The Response provided: “The
California Attorney General does not object to the sale to the County of Santa Clara ….”
(emphasis added).19 It contained no reservation of the Attorney General’s right to object in the
event that the contemplated “further requests for clarification or modification presented by the
County”20 did not yield results acceptable to the Attorney General. The Attorney General knew
that the Debtors were seeking approval of a sale free and clear of the Conditions, because the
APA contained unequivocal language to that effect. By filing the Response, the Attorney
General voluntary relinquished his right to object to a sale free and clear.
    In addition, the filing of the Response was so inconsistent with an intent to continue to
enforce the Conditions against Santa Clara as to induce Santa Clara to reasonably believe that the
Attorney General had abandoned his position as to the enforceability of the Conditions. See
Salyers, 871 F.3d at 938.
    In support of his contention that the Response did not waive his objections, the Attorney
General points to conversations between the Attorney General’s counsel and Santa Clara’s
counsel that took place contemporaneously with the filing of the Response. Angela Sierra, Chief
Assistant Attorney General of the Public Rights Division at the California Department of Justice,
testifies that she had a short conversation with Douglas M. Press, Santa Clara’s Assistant County
Counsel, on December 14, 2018.21 According to Ms. Sierra:

             Shortly before the Attorney General Office’s filing of the AG Response, my Office
         had proposed incorporating our previously lodged objections into [the] AG Response by
         way of a footnote. After further consideration of an issue raised by the County, I
         determined that such incorporation was not necessary, given that we had not withdrawn
         our objections. Approximately ten minutes before the noon filing deadline on December
         14, 2018, I had a short conversation with Assistant County Counsel Doug Press, during
         which I explained that the language that my Office was poised to file meant that we did
         not object to the sale as long as the conditions as currently or subsequently clarified
         remained in place. Doug Press stated that he disagreed with that interpretation.
             I participated in several discussions with Assistant County Counsel Doug Press
         regarding the AG Conditions following the filing of the AG Response on December 14,
         2018. These discussions continued through December 18, 2018. At no time during those



19
   Response at 2.
20
   Id.
21
   Declaration of Angela Sierra [Doc. No. 1144] (the “Sierra Decl.”) at ¶6.
Case 2:18-bk-20151-ER              Doc 1146 Filed 12/26/18 Entered 12/26/18 17:34:06             Desc
                                     Main Document Page 6 of 12


         discussions did our Office communicate that we had waived the applicability of the AG
         Conditions.22

   Mr. Press disputes Ms. Sierra’s characterization of the December 14, 2018 conversation. Mr.
Press’ account of the conversation is as follows:

         On … December 14, 2018, the California Attorney General’s Office proposed language
         to be inserted in a response that day that would have asserted that its approval of the sale
         was conditional, but we agreed to remove that conditional language. Instead, we agreed
         to the unconditional language that appears in the Attorney General’s response … that …
         “[t]he California Attorney General does not object to the sale to the County of Santa
         Clara, in light of the conditions as clarified in the Attorney General’s November 9, 2018
         letter to the County of Santa Clara and as may be subsequently further clarified or
         modified by the Attorney General.” [Emphasis Added.] The unconditional “in light of”
         language was meant, as the County understood it, to reflect that the California Attorney
         General would no longer object to the sale, although we also agreed to continue to
         discuss, post-sale, how to address the other conditions under a variety of approaches. But
         the message to the Court and the community was meant to be clear, that the California
         Attorney General, in its Response, … was expressing that it was not opposed to the sale
         even though ongoing discussions with the County about the other conditions were
         contemplated outside the Court process.23

     The Court declines to consider the testimony of Ms. Sierra and Mr. Press in determining
whether the filing of the Response effected a waiver of the Attorney General’s objections. When
litigating with a sophisticated party such as the Attorney General, the Debtors, Santa Clara, and
other interested parties are entitled to presume that representations made by the Attorney General
in papers filed with the Court accurately reflect his position. Allowing the Attorney General, or
any other party, to qualify statements made in papers through the subsequent introduction of
parol evidence would unduly hamper the Court’s ability to adjudicate matters arising in this case.
More than 63 separate papers have been filed in connection with the Bidding Procedures Motion
and Sale Motion. The papers raise multiple discrete and complicated issues, including whether
the sale could be free and clear of obligations imposed in connection with various collective
bargaining agreements; whether the Debtors sufficiently marketed the Hospitals; whether the
bidding procedures proposed by the Debtors would yield the maximum price for the estate;
whether the Debtors had articulated sufficient business justification for the sale; whether the
sales price is fair and reasonable; whether the APA was negotiated in good faith and at arms-
length; whether the Debtors’ Medicare and Medi-Cal Provider Agreements are properly
characterized as an executory contract or a statutory entitlement; and whether the Debtors are
entitled to assume and assign various unexpired leases and executory contracts.24 Even if only a
fraction of the parties who have filed papers were allowed to introduce supplemental evidence
establishing what their papers really meant, the adjudicative process would grind to a halt.
     Pursuant to FRE 403, the Court may exclude evidence if consideration thereof would result
in undue delay. Exclusion of the declarations of Ms. Sierra and Mr. Press is warranted under

22
   Sierra Decl. at ¶¶6–7.
23
   Press Decl. [Doc. No. 1141] at ¶5.
24
   Adjudication of certain of these issues will take place on January 30, 2019.
Case 2:18-bk-20151-ER           Doc 1146 Filed 12/26/18 Entered 12/26/18 17:34:06               Desc
                                  Main Document Page 7 of 12


FRE 403, particularly where, as here, the consideration of such evidence would require the Court
to consider similar evidence submitted by other parties dissatisfied by the Court’s rulings. In
addition, the Court has the inherent power to “manage [its] own affairs so as to achieve the
orderly and expeditious disposition” of matters coming before it. Chambers v. NASCO, Inc., 501
U.S. 32, 43, 111 S. Ct. 2123, 2132, 115 L. Ed. 2d 27 (1991). Finally, in the same way that the
parol evidence rule bars consideration of extrinsic evidence in connection with the interpretation
of an integrated contract, see Casa del Caffe Vergnano S.P.A. v. ItalFlavors, LLC, 816 F.3d
1208, 1213 (9th Cir. 2016), the Court finds it appropriate to similarly decline to consider
extrinsic evidence when interpreting papers submitted by a sophisticated litigant such as the
Attorney General.

B. The Attorney General is Equitably Estopped from Contesting a Sale Free and Clear of
the Conditions
    A party may be equitably estopped from asserting a position if the following conditions
apply:

           1) [T]he party to be estopped must know the facts;
           2) he must intend that his conduct shall be acted on or must so act that the party
              asserting the estoppel has a right to believe it is so intended;
           3) the latter must be ignorant of the true facts; and
           4) he must rely on the former’s conduct to his injury.

Gabriel v. Alaska Elec. Pension Fund, 773 F.3d 945, 955 (9th Cir. 2014).
    Under the circumstances, the Attorney General is equitably estopped from contesting the
Debtors’ ability to sell the Hospitals free and clear of the Conditions. The Attorney General
knew that the Debtors and Santa Clara would rely upon the Response’s representation that he
had no objection to the sale. The Debtors and Santa Clara had no way of knowing that when the
Attorney General stated that he did “not object to the sale to the County of Santa Clara,”25 what
he really meant was that he did not object except to the extent that he did object. The Debtors
and Santa Clara relied upon the Attorney General’s representation to their detriment. Had they
been aware of the Attorney General’s true position, the Debtors and Santa Clara would have
more vigorously contested the Attorney General’s arguments regarding the binding effect of the
Conditions.
    Relying upon Jordan v. California Dep't of Motor Vehicles, 100 Cal. App. 4th 431, 453, 123
Cal. Rptr. 2d 122 (2002), as modified on denial of reh'g (Aug. 20, 2002), the Attorney General
argues that equitable estoppel may not be invoked where, as here, “it would operate to defeat the
effective operation of a policy adopted to protect the public.” Id. at 453. This argument fails
because, as discussed in Section II.C., below, the Attorney General has not identified a statutory
basis for its assertion that the Conditions remain enforceable against Santa Clara. Consequently,
the Attorney General has failed to show that continued enforcement of the Conditions is
supported by California law.




25
     Response at 2.
Case 2:18-bk-20151-ER        Doc 1146 Filed 12/26/18 Entered 12/26/18 17:34:06                   Desc
                               Main Document Page 8 of 12


C. Even if the Doctrines of Waiver and Equitable Estoppel Did Not Apply, a Sale of the
Hospitals Free and Clear of the Conditions is Authorized under §363(f)(1)
     Section 363(d)(1) authorizes non-profit entities, such as the Debtors, to sell estate assets only
if the sale is “in accordance with nonbankruptcy law applicable to the transfer of property by” a
non-profit entity. Section 363(b) permits the Debtors to sell estate property out of the ordinary
course of business, subject to court approval. The Debtors must articulate a business justification
for the sale. In re Walter, 83 B.R. 14, 19–20 (9th Cir. BAP 1988). Whether the articulated
business justification is sufficient “depends on the case,” in view of “all salient factors pertaining
to the proceeding.” Id. at 19–20. Section 363(f)(1) provides that a sale of estate property may be
“free and clear of any interest in such property of an entity other than the estate, only if
applicable nonbankruptcy law permits sale of such property free and clear of such interest ….”

1. The Conditions Are an Interest in Property Within the Meaning of §363
    As this Court has previously explained:

           The Bankruptcy Code does not define the phrase “interest in ... property” for purposes
       of § 363(f). The Third Circuit has held that the phrase “interest in ... property” is
       “intended to refer to obligations that are connected to, or arise from, the property being
       sold.” Folger Adam Sec., Inc. v. DeMatteis/MacGregor JV, 209 F.3d 252, 259 (3d Cir.
       2000). That conclusion is echoed by Collier on Bankruptcy, which observes a trend in
       caselaw “in favor of a broader definition [of the phrase] that encompasses other
       obligations that may flow from ownership of the property.” 3 Alan N. Resnick & Henry
       J. Sommer, Collier on Bankruptcy ¶ 363.06[1] (16th ed. 2017).
           Courts have held that interests in property include monetary obligations arising from
       the ownership of property, even when those obligations are imposed by statute. For
       example, in Mass. Dep’t of Unemployment Assistance v. OPK Biotech, LLC (In re
       PBBPC, Inc.), 484 B.R. 860 (1st Cir. BAP 2013), the court held that taxes assessed by
       Massachusetts under its unemployment insurance statutes constituted an “interest in ...
       property.” The taxes were computed based on the Debtor’s “experience rating,” which
       was determined by the number of employees it had terminated in the past. Id. at 862.
       Because the Debtor had terminated most of its employees prior to selling its assets, its
       experiencing rating, and corresponding unemployment insurance tax liabilities, were very
       high. Id. The PBBPC court held that the experience rating was an interest in property that
       could be cut off under § 363(f). Id. at 869–70. Similarly, in United Mine Workers of Am.
       Combined Benefit Fund v. Leckie Smokeless Coal Co. (In re Leckie Smokeless Coal Co.),
       99 F.3d 573, 581, the court held that monetary obligations imposed by the Coal Industry
       Retiree Health Benefit Act of 1992 constituted an “interest in ... property” within the
       meaning of § 363(f).

In re Gardens Reg'l Hosp. & Med. Ctr., Inc., 567 B.R. 820, 825–26 (Bankr. C.D. Cal. 2017),
appeal dismissed, No. 2:16-BK-17463-ER, 2018 WL 1229989 (C.D. Cal. Jan. 19, 2018).
    The Conditions are an “interest in property” within the meaning of §363(f). The Conditions
provide that any owner of the Hospitals must furnish specified levels of emergency services,
intensive care services, cardiac services, and various other services. The required service levels
were derived based upon the historical experience of the prior operator. As such, the Conditions
are monetary obligations arising from the ownership of property.
Case 2:18-bk-20151-ER        Doc 1146 Filed 12/26/18 Entered 12/26/18 17:34:06                    Desc
                               Main Document Page 9 of 12



2. The Debtors May Sell the Hospitals Free and Clear of the Conditions under Applicable
Nonbankruptcy Law
    Under certain circumstances, the sale of a not-for-profit healthcare facility is subject to
review by the Attorney General. Cal. Corp. Code §5914 provides in relevant part (emphasis
added):

       Any nonprofit corporation that is defined in Section 5046 and operates or controls a
       health facility, as defined in Section 1250 of the Health and Safety Code, or operates or
       controls a facility that provides similar health care, regardless of whether it is currently
       operating or providing health care services or has a suspended license, shall be required
       to provide written notice to, and to obtain the written consent of, the Attorney General
       prior to entering into any agreement or transaction to do either of the following:
               (A) Sell, transfer, lease, exchange, option, convey, or otherwise dispose of, its
               assets to a for-profit corporation or entity or to a mutual benefit corporation or
               entity when a material amount of the assets of the nonprofit corporation are
               involved in the agreement or transaction.
               (B) Transfer control, responsibility, or governance of a material amount of the
               assets or operations of the nonprofit corporation to any for-profit corporation or
               entity or to any mutual benefit corporation or entity.

Here, the sale is not subject to Attorney General review because the Hospitals are being sold to
Santa Clara, which is a public entity, not a for-profit corporation or mutual benefit corporation.
Notwithstanding its inability to review the sale, the Attorney General contends that the
Conditions—which were imposed in connection with the Attorney General’s §5914 review
authority—nonetheless remain binding upon any subsequent purchaser of the Hospitals. In
support of this contention, the Attorney General cites Cal. Corp. Code §5926, which provides:
“The Attorney General may enforce conditions imposed on the Attorney General’s consent to an
agreement or transaction pursuant to Section 5914 or 5920 to the fullest extent provided by law.”
    The Court finds that neither Cal. Corp. Code §5926 nor any of the other provisions set forth
in Cal. Corp. Code §§ 5914–30 provide the Attorney General with authority to enforce the
Conditions against Santa Clara if Santa Clara acquires the Hospitals. In reaching this conclusion,
the Court construes the California Corporations Code consistent with California’s rules of
statutory construction. See Fed. Sav. & Loan Ins. Corp. v. Butler, 904 F.2d 505, 510 (9th Cir.
1990) (applying California’s rules of statutory construction to interpret Cal. Civ. Proc. Code §
877).
    Under California law, the “ultimate task” in statutory interpretation “is to ascertain the
Legislature’s intent.” People v. Massie, 19 Cal.4th 550, 569, 79 Cal.Rptr.2d 816, 967 P.2d 29
(1998). “Ordinarily, the words of the statute provide the most reliable indication of legislative
intent.” Pac. Gas & Elec. Co. v. Cty. of Stanislaus, 16 Cal.4th 1143, 1152, 69 Cal.Rptr.2d 329,
947 P.2d 291 (1997). Only where the statutory language is ambiguous may the Court consider
“evidence of the Legislature’s intent beyond the words of the statute,” such as the “statutory
scheme of which the provision is a part, the history and background of the statute, the apparent
purpose, and any considerations of constitutionality ….” Hughes v. Bd. of Architectural
Examiners, 17 Cal.4th 763, 776, 952 P.2d 641 (1998). “When statutory language is … clear and
unambiguous there is no need for construction, and courts should not indulge in it.” Delaney v.
Case 2:18-bk-20151-ER              Doc 1146 Filed 12/26/18 Entered 12/26/18 17:34:06                              Desc
                                     Main Document Page 10 of 12


Superior Court, 50 Cal.3d 785, 800, 268 Cal.Rptr. 753, 789 P.2d 934 (1990) (emphasis in
original). However, the “language of a statute should not be given a literal meaning if doing so
would result in absurd consequences which the Legislature did not intend.” Younger v. Superior
Court, 21 Cal.3d 102, 113, 145 Cal.Rptr. 674, 577 P.2d 1014 (1978).
    The Legislature enacted Cal. Corp. Code § 5914 to ensure that the public was not deprived of
the benefits of charitable health facilities as a result of the transfer of those facilities’ assets to
for-profit entities. In enacting § 5914, the Legislature found:

              Charitable, nonprofit health facilities have a substantial and beneficial effect on the
         provision of health care to the people of California, providing as part of their charitable
         mission uncompensated care to uninsured low-income families and under-compensated
         care to the poor, elderly, and disabled.
              Transfers of the assets of nonprofit, charitable health facilities to the for-profit sector,
         such as by sale, joint venture, or other sharing of assets, directly affect the charitable use
         of those assets and may affect the availability of community health care services....
         It is in the best interests of the public to ensure that the public interest is fully protected
         whenever the assets of a charitable nonprofit health facility are transferred out of the
         charitable trust and to a for-profit or mutual benefit entity.

1996 Cal. Legis. Serv. Ch. 1105 (A.B. 3101) (West).
    As discussed, the sale of a nonprofit health facilities’ assets to a public entity (such as Santa
Clara) are not subject to Attorney General review. This exception is consistent with the statute’s
objective of ensuring that nonprofit health assets are operated consistent with a charitable
mission and in the public interest, because public entities are required by law to furnish
healthcare services to those in need. Cal. Welf. & Inst. Code §17000 requires public entities to
provide support, including healthcare, to indigent members of the public:

         Every county and every city and county shall relieve and support all incompetent, poor,
         indigent persons, and those incapacitated by age, disease, or accident, lawfully resident
         therein, when such persons are not supported and relieved by their relatives or friends, by
         their own means, or by state hospitals or other state or private institutions.

As one court has explained, “[s]ection 17000 imposes various obligations on counties with
respect to their indigent residents. Among other obligations, courts have interpreted section
17000 as requiring counties to provide indigent residents with emergency and medically
necessary care.” Fuchino v. Edwards-Buckley, 196 Cal. App. 4th 1128, 1134, 126 Cal. Rptr. 3d
886, 890 (2011).
    As set forth above, the Attorney General’s position is that the Conditions remain binding
upon Santa Clara, notwithstanding the Attorney General’s inability to review the sale. The
Attorney General’s reliance upon Cal. Corp. Code §5926 in support of this position is
unavailing. Section 5926 provides only that the Attorney General may enforce the Conditions to
the fullest extent provided by law. However, the Attorney General has not identified the specific
provisions of California law that permit the continued enforcement of the Conditions.26 This

26
  The Attorney General asserts that Art. V, §13 of the California Constitution grants him authority to enforce the
Conditions. Art. V, §13 is a general provision stating only that the Attorney General has the authority to “see that the
laws of the State are uniformly and adequately enforced”; it contains nothing specifically addressing the situation
Case 2:18-bk-20151-ER            Doc 1146 Filed 12/26/18 Entered 12/26/18 17:34:06                            Desc
                                   Main Document Page 11 of 12


omission is particularly glaring in view of the Attorney General’s lack of authority to review the
sale.
    In reaching this conclusion, the Court finds it significant that the Attorney General has failed
to identify the statutory basis for its position even after being afforded an opportunity to respond
to the Court’s Preliminary Findings. The Preliminary Findings advised the Attorney General that
because he had failed to identify the statutory authority for continued enforcement of the
Conditions, the Court intended to authorize the Debtors to sell the Hospitals free and clear of the
Conditions. In response to the Preliminary Findings, the Attorney General cited to provisions in
the Conditions that purport to make the Conditions legally binding upon any entity acquiring the
Hospitals. Notably, the Attorney General did not cite to any provision of California law entitling
him to enforce successorship liability under the circumstances of this case.
    The Attorney General’s reliance upon provisions purporting to make the Conditions binding
upon all successors, regardless of the circumstances under which such successors acquire the
Hospitals, is an impermissible attempt to expand his regulatory authority over the Hospitals.
Provisions within the Conditions are enforceable only to the extent that they are supported by
California law.
    Furthermore, the Attorney General’s contention that the Conditions remain binding upon
Santa Clara is inconsistent with the Cal. Corp. Code §5914 and its legislative history. The
concern motivating enactment of the statute was to prevent charitable assets from falling into the
hands of for-profit entities who would not continue to use those assets for charitable purposes.
The concern has no applicability where the assets are transferred to a public entity, which has
independent statutory obligations to maintain the assets’ charitable character, as discussed above.
    Because the Attorney General has no authority to review the sale of the Hospitals to Santa
Clara, and because the Attorney General has identified no statutory provision permitting his
continued enforcement of the Conditions under the circumstances, the Court finds that the
Debtors may sell the Hospitals free and clear of the Conditions under applicable nonbankruptcy
law.

D. The Attorney General’s Request for a 14-day Stay of the Sale Order is Denied
    Bankruptcy Rule 6004(h) provides that an “order authorizing the … sale … of property … is
stayed until the expiration of 14 days after entry of the order, unless the court orders otherwise.”
The Attorney General requests that the stay imposed by Bankruptcy Rule 6004(h) remain in
effect. According to the Attorney General, a 14-day stay is necessary because the “proposed sale
will have a significant impact on the health and safety of the surrounding communities.”27
Debtors assert that the 14-day stay should not apply so that the sale may close as expeditiously as
possible. The sale is currently projected to close at the end of February 2019.
    The 1999 Advisory Committee Note to Bankruptcy Rule 6004 states that the rule is intended
“to provide sufficient time for a party to request a stay pending appeal of an order authorizing the
… sale … of property under §363(b) of the Code before the order is implemented.”
    To enable the sale to close expeditiously, the Sale Order shall be effective immediately upon
entry, notwithstanding Bankruptcy Rule 6004(h). Because the sale will not close until the end of
February 2019, in the Court’s view, the Attorney General’s appeal of the Sale Order will not

presented here. The Attorney General’s reliance upon D’Amico v. Board of Medical Examiners, 11 Cal. 3d 1, 14,
520 P.2d 10 (1974) is similarly misplaced. D’Amico states that the Attorney General possesses extensive statutory
powers to protect the public interest but does not specifically address any of the legal issues presented here.
27
   Doc. No. 1140 at 15.
Case 2:18-bk-20151-ER                Doc 1146 Filed 12/26/18 Entered 12/26/18 17:34:06                            Desc
                                       Main Document Page 12 of 12


likely be rendered moot by the Court’s waiver of the 14-day stay.28 Accordingly, the Attorney
General will suffer no prejudice from waiver of the stay. On the other hand, waiving the stay will
benefit the Debtors, Santa Clara, and the estate by enabling the parties to immediately begin
performing the significant work that is a prerequisite to the closing.

III. Conclusion
   Based upon the foregoing, the Attorney General’s objections to the Sale Motion are
overruled, and the Debtors are authorized to sell the Hospitals free and clear of the Conditions,
pursuant to §363(f)(1). The Court will enter the proposed Sale Order submitted by the Debtors.
                                               ###




         Date: December 26, 2018




28
     Of course, only the appellate court has the authority to determine whether any appeal of the Sale Order is moot.
